Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF CONTRACT RIGHTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACT RIGHTS, dated as of the 2nd day of
December, 2005, made by TOMMY HILFIGER U.S.A., INC., a Delaware corporation
having an office at 25 W. 39th Street, New York NY 10018 (hereinafter referred
to as “Assignor”), and 25 West 39th Street Realty, LLC, a New York limited
liability Company, having an office at c/o Chetrit Group, LLC, 404 Fifth Avenue,
New York, New York 10018 (hereinafter referred to as the “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to a Sale-Purchase Agreement (the “Agreement”), dated as of
August 24, 2005, as amended, between Assignor and Assignee, Assignor agreed to
assign to Assignee, and Assignee agreed to assume from Assignor, certain
contracts, on the terms and subject to the conditions set forth therein; and

 

WHEREAS, the Agreement contemplates that at the closing of the transaction
contemplated thereby, (i) Assignor will assign to Assignee all of Assignor’s
right, title and interest in and to the Contract Rights (as such terms are
defined in the Agreement) in effect on the date when such closing occurs, and
delegate to Assignee all of Assignor’s duties arising thereunder to the extent
accruing from and after the date of such the Closing, and (ii) Assignee will
accept such assignment and assume such duties; and

 

WHEREAS, the closing of the transaction contemplated by the Agreement is
occurring as of the date hereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which the parties
hereto hereby acknowledge, Assignor and Assignee hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Agreement.

 

2. Assignment. Assignor hereby assigns to Assignee all of Assignor’s right,
title and interest in and to the Contract Rights that, in either case, are in
effect on the date hereof, and (ii) delegates to Assignee all of Assignor’s
duties to the extent accruing under such Contract Rights from and after the date
hereof. This Assignment and Assumption is made without any representation or
warranty, express or implied, by, or recourse against, Assignor of any kind
whatsoever, except to the extent expressly set forth in the Agreement.

 

3. Assumption. Assignee hereby accepts the assignment, and assumes the duties,
described in Section 2 hereof.



--------------------------------------------------------------------------------

4. Indemnity. Assignee hereby indemnifies Assignor and Assignor’s directors,
officers, employees, shareholders, members, partners or agents, and holds
Assignor and Assignor’s directors, officers, employees, shareholders, members,
partners or agents harmless, from and against, any and all losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of or in connection with the
Contract Rights to the extent accruing during the period from and after the date
hereof.

 

5. Indemnity. Assignor hereby indemnifies Assignee and Assignee’s directors,
officers, employees, shareholders, members, partners or agents, and holds
Assignee and Assignee’s directors, officers, employees, shareholders, members,
partners or agents harmless, from and against, any and all losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of or in connection with the
Contract Rights attached hereto to the extent accruing during the period prior
to the date hereof.

 

6. Successors and Assigns. The terms and conditions of this Assignment and
Assumption shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

 

7. Counterparts. This Assignment and Assumption may be executed in any number of
counterparts, each of which shall be any original, but such counterparts shall
together constitute but one and the same instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment and Assumption as of the day and year first above written.

 

TOMMY HILFIGER U.S.A., INC., Assignor

By:  

/s/ Steven R. Gursky

   

Steven R. Gursky

Title:

 

Secretary

25 West 39th Street Realty, LLC, Assignee

By:  

/s/ Meyer Chetrit

Name:

 

Meyer Chetrit

T itle:

 

President